Matter of Lvovsky v Hart (2015 NY Slip Op 07504)





Matter of Lvovsky v Hart


2015 NY Slip Op 07504


Decided on October 14, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 14, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

L. PRISCILLA HALL, J.P.
SANDRA L. SGROI
JEFFREY A. COHEN
JOSEPH J. MALTESE, JJ.


2015-08007

[*1]In the Matter of Gennady Lvovsky, petitioner,
vDuane Hart, etc., et al., respondents. Yonatan S. Levoritz, P.C., Brooklyn, N.Y., for petitioner.


Eric T. Schneiderman, Attorney General, New York, N.Y. (Charles F. Sanders of counsel), for respondent Duane Hart.
Mitchell Segal, Great Neck, N.Y., respondent pro se, and Hoffman Polland & Furman PLLC, New York, N.Y. (Elliot R. Polland, respondent pro se, of counsel), for respondent Anna Breznan.

DECISION & JUDGMENT
Proceeding pursuant to CPLR article 78, inter alia, in the nature of prohibition to prohibit the respondent Duane Hart, a Justice of the Supreme Court, Queens County, from presiding over an action entitled Lvovsky v Breznan , pending in the Supreme Court, Queens County, under Index No. 706107/13.
ADJUDGED that the petition is denied and the proceeding is dismissed on the merits, without costs or disbursements.
"Because of its extraordinary nature, prohibition is available only where there is a clear legal right, and then only when a court—in cases where judicial authority is challenged—acts or threatens to act either without jurisdiction or in excess of its authorized powers" (Matter of Holtzman v Goldman,  71 NY2d 564, 569; see Matter of Rush v Mordue,  68 NY2d 348, 352). The petitioner failed to demonstrate a clear legal right to the relief sought.
HALL, J.P., SGROI, COHEN and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court